857 F.2d 1468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norris Leo DANGLER, Plaintiff-Appellant,v.CATTERTON, KEMP & MASON, ATTORNEYS AT LAW;  Judith CattertonPaul Kemp, Defendants-Appellees.
No. 88-7061.
United States Court of Appeals, Fourth Circuit.
Aug. 3, 1988.

Norris Leo Dangler, appellant pro se.
Judith Rae Catterton, Paul Francis Kemp (Catterton, Kemp & Mason), for appellees.
Before K.K. HALL, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Norris Dangler, a Maryland inmate, appeals the district court's dismissal of his 42 USC Sec. 1983 action alleging that the attorneys which he retained to defend him in criminal proceedings violated his constitutional rights.  He asserts that the defendants violated his rights because they did not have the indictment against him dropped and because they conspired with the state prosecutor to have him convicted.


2
As Dangler's action is against privately retained attorneys, and since he has failed to provide any factual basis for his claim of conspiracy, the district court properly dismissed the action against him.   See Tower v. Glover, 467 U.S. 914 (1984);  Smith v. Bacon, 699 F.2d 434, 436-37 (8th Cir.1983).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


3
AFFIRMED.